Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SECONDARY BATTERY

Examiner: Adam Arciero	S.N. 17/512,227	Art Unit: 1727	October 21, 2022

DETAILED ACTION
The Application filed on October 27, 2021 has been received.  Claims 1-18 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2015/0024245 A1; herein referred to has Kwon ‘245 and as found in IDS dated 10/27/2021).
As to Claims 1, 3 and 11, Kwon ‘245 discloses a secondary battery, comprising: an electrode assembly having a plurality of units 210,220,230,240 (radical units) in which a first electrode and a second electrode are alternately laminated with a separator therebetween and a separation film 100 surrounding the plurality of radical units to be repeatedly laminated (Fig. 3). Kwon ‘245 discloses wherein the electrode assembly comprises a protection unit 250,260 laminated on an outermost separation film disposed on the uppermost or lowermost end of the separation film (Fig. 3). The protection units comprise a first and second protection electrodes and a separator laminated from the outermost separation film disposed on the uppermost end and lowermost end of the electrode assembly (Fig. 3). Kwon ‘245 further discloses wherein the second protection electrode (the bottom positive electrode in Fig. 3-4) has a cross-sectional coating structure comprising a current collector and a second active material that is on only one inner surface of the collector (inner surface of the protection electrode), wherein the inner surface is facing a center of the electrode assembly (Fig. 3-4 and paragraph [0067]). Kwon ‘245 further discloses wherein the active material can be formed on just one or both surfaces of their respective current collectors (paragraph [0046]). Kwon ‘245 does not specifically disclose the claimed thickness relationship. However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04, IV, A.
As to Claims 2 and 12, the battery of Kwon ‘245 is intrinsically configured of performing the claimed function given that the structure of the claimed battery and the battery of the prior art are the same.  See MPEP 2112.
As to Claims 4 and 14, Kwon ‘245 discloses wherein the radical units are bicells having two ends on which electrodes with the same polarity are disposed and the first electrode is disposed on each of the ends of the bicell disposed on each of the uppermost and lower most ends of the electrode assembly (Fig. 1 and 3 and paragraphs [0032], [0034], [0065] and [0067]). 
As to Claims 6 and 15, Kwon ‘245 discloses wherein each of the first electrode and first protection electrode is a negative electrode and each of the second electrode and second protection electrode is a positive electrode (Fig. 1 and 3).
As to Claims 7 and 16, Kwon ‘245 discloses a protection film 100 surrounding the protection unit laminated on the uppermost and lowermost ends (Fig. 1 and 3).
As to Claims 8 and 17, Kwon ‘245 discloses wherein the protection unit is not coupled to the outermost separation film (Fig. 1 and 3).
As to Claims 9 and 18, Kwon ‘245 discloses wherein the electrode assembly is provided within a case (paragraphs [0015]-[0016]).
As to Claim 10, Kwon ‘245 discloses wherein the protection film 100 surrounds the protection unit laminated on the uppermost and lower most ends and is integrally connected to a distal end of the separation film 100 (Fig. 3).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2015/0024245 A1; herein referred to has Kwon ‘245 and as found in IDS dated 10/27/2021) as applied to claims 1-4, 6-12 and 14-18 above and in further view of Kwon et al. (US 2014/0099525 A1; herein referred to has Kwon ‘525 and as found in IDS dated 10/27/2021).
As to Claims 5 and 13, Kwon ‘245 does not specifically disclose the current collector materials.
However, Kwon ‘525 teaches wherein each collector can be made out of copper (paragraphs [0050]-[0051]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the collectors of Kwon ‘245 to comprise copper because Kwon ‘525 teaches that copper can function as a collector in a battery (paragraph [0050]-[0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727